Citation Nr: 0516965	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-03 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issues of entitlement to service connection for a skin 
disorder and a back disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Crohn's disease was not manifest in service and is unrelated 
to service.  


CONCLUSION OF LAW

Crohn's disease was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a March 2003 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded time to submit such evidence.  Thus, the 
claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that he 
should submit pertinent evidence in his possession.  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  The VCAA notice 
preceded the adjudication.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Service medical records, VA medical records, and 
private medical records have been obtained.  The records 
satisfy 38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed.

Factual background

Intestinal disease or injury is not reported in service 
medical records.  On service separation examination in March 
1973, the veteran stated that his health was good and that he 
had only had minor problems like a rash and a cold.  Clinical 
evaluation of his digestive system was normal.  

A February 1988 work release record indicates that the 
veteran was scheduled for tests and that they suspected that 
he had disease of his intestines which was giving him pain.  
A Crohn's disease diagnosis in 1992 is reported in a May 2002 
VA medical record.  The record indicates that he had had 
weight loss in 1992 and that a colonoscopy found Crohn's.  

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Analysis

The veteran has appealed the denial of service connection for 
Crohn's disease.  He does not assert that claimed disability 
was incurred in combat.  Thus, 38 U.S.C.A. § 1154(b) is not 
for application.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

At this time, there is no competent evidence of Crohn's 
disease in service.  Rather, the probative evidence 
establishes that his digestive system was normal during 
service and that he denied pertinent pathology.  Crohn' 
disease was first manifest after service.  Furthermore, the 
treatment records do not report that there was symptomatology 
in service or proximate to service, and the first reported 
treatment and diagnosis were years after service.  The 
evidence indicates that Crohn's disease had its onset after 
service and there is no competent evidence relating Crohn's 
disease to any incident of service.  

The veteran as a lay person has not been shown to be capable 
of making medical conclusions.  Thus, his opinions regarding 
diagnosis and causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

Accordingly, service connection for Crohn's disease is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

Entitlement to service connection for Crohn's disease is 
denied.




REMAND

The veteran was treated for skin manifestations in service 
and has skin manifestations currently.  He has reported 
treatment at the Dallas, Texas VA Medical Center from 1979.  
The only Dallas VA Medical Center treatment records in the 
claims folder are from 1998 to October 2003.  Accordingly, 
attempts should be made to obtain relevant records from 1979 
to 1998 and from October 2003 to present.  He claims his 
current skin disease is related to service.  A dermatology 
examination is necessary.  

The veteran claims, in essence, that steroid use for skin 
disease caused osteopenia of his spine.  There is evidence 
that he used steroids for skin disease, and that he has 
osteopenia of his spine.  A history of osteopenia secondary 
to steroid use since 1987 for skin rash is reported.  If a VA 
examiner opines that the veteran at least as likely as not 
has a skin disorder which is related to in-service 
manifestations, a VA examination for the veteran's back 
disorder claim is necessary.  At this point, the issues are 
inextricably intertwined with each other.  See Harris v. 
Derwinski, 1 Vet.App. 180, 182-83 (1991).

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The RO should obtain and incorporate 
into the claims folder all records of 
skin treatment the veteran received from 
the Dallas, Texas VA Medical Center from 
1979 to 1998 and from October 2003 to 
present.

2.  A VA dermatology examination should 
be conducted.  The examiner should 
review the veteran's claims folder, 
examine the veteran, indicate what skin 
disease the veteran currently has, and 
render an opinion with reasons as to 
whether it is related to in-service 
manifestations.  The claims folder 
should be made available to the 
examiner.

3.  If the VA dermatology examiner 
opines that the veteran has skin disease 
related to in-service manifestations, a 
VA examination for the veteran's back 
claim should be conducted.  The examiner 
should review the claims folder and 
examine the veteran.  The examiner 
should render an opinion with reasons as 
to whether any of the veteran's current 
back disability is related to steroid 
use for the skin disease identified by 
the VA dermatology examiner as related 
to in-service manifestations.  The 
claims folder should be made available 
to the examiner.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If he has or 
can obtain evidence, that evidence must be submitted by him.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


